


2825 Airview Boulevard
Kalamazoo, MI 49002
September 28, 2012
Kevin Lobo
Group President, Orthopaedics
Stryker
325 Corporate Drive
Mahwah, NJ 07430




Re:
Employment Terms

Dear Kevin:
This letter agreement (“Agreement”) sets forth the terms of your continuing
employment with Stryker Corporation (the “Company”).
1.Effective Date; Employment as President and Chief Executive Officer. Effective
October 1, 2012 (“Effective Date”), you will be employed as the President and
Chief Executive Officer of the Company, reporting to the Board. You will
continue to be an at-will employee for all purposes. As such, your employment
may be terminated by the Company or by you at any time with or without prior
notice. Your principal place of employment will be at the Company's headquarters
in Kalamazoo, Michigan. On or about the Effective Date, you will be appointed as
a member of the Board. Thereafter, while you are serving as Chief Executive
Officer, the Board will nominate you for re-election as a member of the Board
consistent with Board practices as and when your term as a director otherwise
would expire. You agree to serve without additional compensation as a director
of the Company and as an officer or director of any of the Company's
subsidiaries.


2.Base Salary. Commencing on the Effective Date, you will be entitled to a base
salary at an annual rate of $1,000,000, payable in accordance with the regular
payroll practices of the Company. Your base salary will be reviewed annually by
the Board (or a committee thereof) for any increase in the sole discretion of
the Board (or committee).


3.Annual Bonus. For each fiscal year of your employment with the Company, you
will continue to be eligible to participate in the Company's Executive Bonus
Plan (the “Bonus Plan”). You will have the opportunity to earn a target bonus
under the Bonus Plan, measured against criteria to be determined by the Board
(or a committee thereof), of 130% of your base salary; provided, your annual
bonus for the 2012 fiscal year: (a) for the period of the fiscal year through
September 30, will be based on your base salary, target bonus amount and goals
applicable to you as Group President and will be prorated at 75% of the amount
earned and (b) for the period of the fiscal year from October 1, will be based
on your base salary, target bonus amount and goals applicable to you as Chief
Executive Officer and prorated at 25% of amount earned. The amount earned under
each of clause (a) and clause (b), if any, will be determined by the Board and
will be payable in accordance with the terms and conditions of the Bonus Plan.






--------------------------------------------------------------------------------




4.Long-Term Incentive Compensation. You will continue to be eligible to
participate in the Company's long-term incentive plans in a manner consistent
with awards to other senior executives granted from time to time. Your annual
long-term incentive award to be granted during fiscal year 2013 will be for a
grant date fair value of $6,000,000 (as determined in accordance with Company
practices, and provided that you are employed by the Company on such date) and
otherwise will be determined in accordance with the structure and terms of
annual long-term incentive awards granted to other senior executives at such
time. All long-term incentive awards thereafter will be determined and granted
in the sole discretion of the Board (or a committee thereof).


5.One-Time Promotion Awards. On the Effective Date, you will be granted the
following awards, as determined in accordance with Company practices:


(a)An award of stock options having a grant date fair value of $2,000,000, an
exercise price equal to the fair market value of one share of Company common
stock as determined in accordance with the applicable long-term incentive plan
on the grant date and will be subject to the same terms and conditions as
(including a 20% per year annual vesting requirement), and which award will be
set forth in a stock option award agreement that is substantially similar to,
the annual award of stock options granted to senior executives during 2012.


(b)An award of performance stock units having a target grant date fair value of
$2,000,000, which award will be subject to the same terms and conditions as
(including performance goals), and which award will be set forth in a
performance stock unit award agreement that is substantially similar to, the
annual award of performance stock units granted to senior executives during
2012.


(c)An award of restricted stock units having a grant date fair value of
$3,000,000, cliff vesting on the third anniversary of the Effective Date and
otherwise having such terms and conditions as, and which award will be set forth
in a restricted stock unit award agreement that is substantially similar to, the
annual award of restricted stock units granted to senior executives during 2012.


6.Employee Benefits; Policies. You will continue to be entitled to participate
in all employee benefit plans, perquisites and personal benefits (including
participation in the Annual Executive Health Program) that the Company has
adopted or may adopt, maintain or contribute to for the benefit of its senior
executives at a level commensurate with your position. You will be entitled to
annual paid vacation in accordance with the Company's time off policy applicable
to senior executives. You will continue to be subject to the Company's senior
executive stock ownership policy, as may be in effect from time to time, but in
the amount applicable to the Chief Executive Officer under such policy; i.e., to
acquire and hold shares of Company common stock having a value equal to five (5)
times your prevailing base salary and for which you will have five (5) years
from the Effective Date to accumulate thereunder.


7.Relocation. You will relocate your principal residence to the vicinity of the
Company's headquarters in Kalamazoo, Michigan not later than October 1, 2013.
You will be entitled to relocation benefits in accordance with the Company's US
Domestic Mobility Policy applicable to senior executives.


8.Restrictive Covenant Agreement.


(a)You will continue to be subject to the Confidentiality, Intellectual
Property, Non-Competition and Non-Solicitation Agreement previously entered into
with the Company (“Restrictive Covenant Agreement”). The Restrictive Covenant
Agreement will survive any termination of your employment.




--------------------------------------------------------------------------------






9.Arbitration.


(a)Excepting any claim for benefits under any employee benefit plan in which you
are a participant (which claims shall be determined in accordance with the terms
of such plan), to the fullest extent permitted by law, all claims that you may
have against Company or which Company may have against you, in any way related
to the subject matter, interpretation, application, or alleged breach of this
Agreement (“Arbitrable Claims”) shall be resolved by binding arbitration in the
state of Michigan. The arbitration will be held pursuant to the rules of the
American Arbitration Association (applicable to commercial disputes). The
decision of the arbitrator shall be in writing and shall include a statement of
the essential conclusions and findings upon which the decision is based. Each
party shall bear its own fees and expenses in connection with any such
arbitration.


(b)Arbitration shall be final and binding upon the parties and shall be the
exclusive remedy for all Arbitrable Claims. Either party may bring an action in
a Michigan court to compel arbitration under this Agreement and to enforce an
arbitration award. Otherwise, neither party shall initiate or prosecute any
lawsuit or administrative action in any way related to any Arbitrable Claim.
Notwithstanding the foregoing, either party may, in the event of an actual or
threatened breach of this Agreement (including but not limited to the provisions
of the Restrictive Covenant Agreement), seek a temporary restraining order or
injunction in a Michigan court restraining breach pending a determination on the
merits by the arbitrator.


(c)THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY IN REGARD
TO ARBITRABLE CLAIMS, INCLUDING WITHOUT LIMITATION ANY RIGHT TO TRIAL BY JURY AS
TO THE MAKING, EXISTENCE, VALIDITY, OR ENFORCEABILITY OF THE AGREEMENT TO
ARBITRATE.


10.Forfeiture; Recoupment of Incentive Compensation. All annual, long-term and
other incentive compensation hereunder or pursuant to any plan, program or other
agreement in which you are a participant or a party shall be subject to
cancellation, forfeiture and recoupment by the Company, and shall be repaid by
you to the Company, to the extent required by law, regulation or stock exchange
listing requirement, or as may be required pursuant to any Company corporate
governance guidelines or policies and to any similar or successor provisions as
may be in effect from time to time.


11.Section 409A. Anything in this Agreement to the contrary notwithstanding:


(a)It is intended that any amounts payable under this Agreement, or otherwise,
during your employment will either be exempt from or comply with Section 409A of
the Code (“Section 409A”) and all regulations, guidance and other interpretive
authority issued thereunder so as not to subject you to payment of any
additional tax, penalty or interest imposed under Section 409A, and this
Agreement will be interpreted on a basis consistent with such intent.


(b)To the extent necessary to comply with the provisions of Section 409A,
reimbursements to you in connection with your employment will be made not later
than the end of the calendar year following the year in which the reimbursable
expense is incurred and will otherwise be made in a manner that complies with
the requirements of Treasury Regulation Section 1.409A−3(i)(l)(iv).


(c)If you are a “specified employee” within the meaning of Treasury Regulation
Section 1.409A -1(i) as of the date of your separation from service (within the
meaning of Treas. Reg.




--------------------------------------------------------------------------------




Section 1.409A-1(h)), then any payment or benefit on account of your separation
from service, to the extent such payment constitutes non-qualified deferred
compensation subject to Section 409A and required to be delayed pursuant to
Section 409A(a)(2)(B)(i) of the Code (after taking into account any exclusions
applicable to such payment under Section 409A), shall not be made until the
first business day after (i) the expiration of six (6) months from the date of
your separation from service, or (ii) if earlier, the date of your death (the
“Delay Period”). Upon the expiration of the Delay Period, all delayed payments
and benefits will be paid or reimbursed to you in a lump sum and any remaining
payments and benefits due you will be paid or provided in accordance with the
normal payment dates specified for them herein. Respecting any amounts or
benefits upon or following a termination of employment that are considered
deferred compensation under Section 409A, references to your “termination of
employment” (and corollary terms) with the Company shall be construed to refer
to your “separation from service” (within the meaning of Treas. Reg. Section
1.409A-1(h)) with the Company.


12.Miscellaneous.


(a)Entire Agreement; Amendments; No Waiver. This Agreement supersedes all
previous employment agreements, whether written or oral between you and the
Company and constitutes the entire agreement and understanding between the
Company and you concerning the subject matter hereof. If, and to the extent
that, any other written or oral agreement between you and the Company is
inconsistent with or contradictory to the terms of this Agreement, the terms of
this Agreement shall apply. No modification, amendment, termination, or waiver
of this Agreement shall be binding unless in writing and signed by you and a
duly authorized officer of the Company. Failure of the any party to insist upon
strict compliance with any of the terms, covenants, or conditions hereof shall
not be deemed a waiver of such terms, covenants, and conditions.


(b)Successors and Assigns. This Agreement is binding upon and shall inure to the
benefit of you and your heirs, executors, assigns and administrators or your
estate and the Company and its successors and permitted assigns. You may not
assign or transfer to others the obligation to perform your duties hereunder.
The Company may not assign this Agreement other than to a successor to all or
substantially all of its business and then only upon such assignee's delivery to
you of a written assumption of this Agreement.


(c)Counterparts. This Agreement may be signed in counterparts each of which will
be deemed an original, but all of which will constitute one and the same
instrument. This Agreement may be executed by a signature delivered by facsimile
or in e-mail/PDF or other electronic format.


[Signatures are on the following page]




--------------------------------------------------------------------------------






On behalf of the Company, I am delighted to extend this offer to serve as the
Company's President and Chief Executive Officer and look forward to a continuing
mutually rewarding relationship.
 
Very truly yours,
Stryker Board of Directors


 
/s/ WILLIAM U. PARFET
 
William U. Parfet
 
Non-Executive Chairman of the Board
 
September 28, 2012
 
 
Agreed and Accepted:
 
/s/ KEVIN A. LOBO
 
Kevin A. Lobo
 





